Citation Nr: 1712465	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  12-23 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for back and neck disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from September 2003 to April 2004 and from June 2007 to June 2008, including service in Iraq.  She was honorably discharged.    

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In April 2013, the Veteran testified by video before the undersigned.  A transcript of that hearing is of record in the Veteran's Virtual VA Documents folder.  

In November 2014, the Board remanded the case to obtain additional documents identified during the hearing and for a VA medical examination regarding the etiology of the Veteran's back and neck disorder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  "A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Id. at 311 (internal citations and quotations omitted).  In evaluating the probative value of medical opinion evidence, the Board may consider the following factors: (1) whether the testimony is based upon sufficient facts or data; (2) whether the testimony is the product of reliable principles and methods; and (3) whether the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  The opinion "must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Id. at 301.  It is important that a medical examiner provide this information, because "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).

In June 2015, a VA examiner concluded that the Veteran's medical condition was less likely than not related to service because there was no evidence of any neck or low back complaints in service treatment records and no complaints of back or neck problems until greater than one year after separation.  In September 2015, the RO asked the examiner to comment on certain lay statements by the Veteran, including that the Veteran carried approximately 60 pounds of equipment for extended periods of time and during service treated her symptoms with over-the-counter medicine.  That same month, the examiner replied by stating that with regard to the Veteran's cervical spine, the only load was her helmet, which would not be enough to cause significant strain.  With regard to thoracolumbar spine, the examiner stated:

There does not appear to be any objective indication of low back pain complaints at any point close enough to her active service dates that would cause me to change my initial opinion.  Totally subjective information such as noted in the opinion request does not add any significant information.

The conclusion of a medical opinion cannot be premised on the lack of evidence in service treatment records while ignoring lay statements regarding symptomology.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  But the June 2015 and September 2015 medical opinions are premised almost entirely on the lack of medical evidence and seem dismissive of symptoms reported by the Veteran.  These symptoms include her testimony at the April 2013 hearing that the Veteran's neck and back pain started gradually in Iraq from regularly carrying 55 to 60 pounds of equipment, including an M16, ammunition, personal belongings, and a 10-pound Kevlar vest that did not fit properly.  The Veteran did not report this pain during service, choosing instead to self-medicate.  Her pain intensified after a February 2012 car wreck.  The Veteran's testimony is corroborated by an April personal statement from her mother, who is a registered nurse, which was also not considered by the examiner.      

Because the June 2015 and September 2015 medical opinions did not consider all of the Veteran's evidence, they are based on insufficient facts and data and are inadequate.  A new medical opinion is required from a different medical examiner.  

VA treatment records to November 2009 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from November 2009 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from November 2009 to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, forward the Veteran's claims folder to an appropriate examiner (other than the examiner that issued the June 2015 and September 2015 opinions) for an addendum opinion to address the following:

a. Whether the Veteran has any current or previously-diagnosed back and neck disorder; 

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed back and neck disorder was incurred in or aggravated by the Veteran's service; and

c. Whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's current back and neck symptoms were incurred in or aggravated by her having carried 50 pounds or more of gear for extended periods of time during service. 

In rendering these opinions, the examiner must address the Veteran's symptoms and activities as reported during the April 2013 hearing.  For purposes of the examination, the examiner must assume that the Veteran's testimony about carrying heavy gear for extended periods of time is accurate.  The examiner must also address the April 2013 statement by the Veteran's mother and the October 2015 correspondence from a fellow service member.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.  

3. After the requested development has been completed, together with any additional development as may become necessary, re-adjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, issue to the Veteran and her representative a Supplemental Statement of the Case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


